Citation Nr: 1828052	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1999 to June 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Chicago Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016 a Travel Board hearing was held before the undersigned; a transcript is in the record.


FINDING OF FACT

It is reasonably shown that the Veteran's schizophrenia was incurred in service.


CONCLUSION OF LAW

Service connection for schizophrenia is warranted.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R.         
§ 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases (to include psychoses) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation from service (one year for organic diseases of the nervous system).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases listed in 38 C.F.R. § 3.309(a), nexus to service may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

A March 2003 service treatment record (STR) notes that the Veteran received a prescription of Ambien for insomnia.

In January 2007 correspondence the Veteran's treating psychiatrist noted that the Veteran was being treated in a partial-hospitalization program.  The diagnoses were schizophrenia (paranoid type), and alcohol dependence.  The psychiatrist noted that the Veteran had experienced symptoms of psychosis (including paranoia, auditory hallucinations, and episodes of losing touch with reality) since his first inpatient admission in April 2005, and that he had used alcohol to self-medicate or alleviate the symptoms of persistent paranoia and anxiety.  

On December 2014 VA examination the Veteran stated that he dealt with his problems of anxiety and trouble sleeping in service by drinking.  His symptoms were noted to include depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, persistent delusions or hallucinations.  The examiner noted that he met the diagnostic criteria for a diagnosis of paranoid schizophrenia.  

A January 2015 opinion held that the Veteran's paranoids schizophrenia was not related to the reported March 2003 insomnia in service.  

At an August 2016 Travel Board hearing the Veteran's representative noted that the Veteran was found to have an alcohol dependency in September 2004, and received diagnoses of psychosis in April 2005 and paranoid delusion in July 2005.  The Veteran testified that he did not receive psychiatric treatment during service but stated that he would feel sort of sick, but would feel better once he started drinking.  
On December 2016 VA examination the diagnoses were schizophrenia (paranoid type), cannabis dependence in sustained remission, and alcohol dependence in sustained remission.  The examiner noted that while the Veteran was in service he started feeling that people were against him, were monitoring him and trying to do him harm, began to have problems with sleep and began to use alcohol to help himself feel less anxious.  The examiner opined that the symptoms of the Veteran's psychotic illness began during military service.  

It is not in dispute that the Veteran has a diagnosis of schizophrenia.  What remains necessary to substantiate his claim of service connection for schizophrenia is competent evidence that the currently diagnosed schizophrenia became manifest in service or was manifested to a compensable degree within a year following discharge from active duty.  

The Board finds the December 2016 VA examiner's opinion that the Veteran's schizophrenia became manifest during service to be competent, and probative evidence in the matter; the Board finds no reason to question the competence of VA's own provider.  Notably, the only medical evidence in the record to the contrary is in the January 2015 conclusory (and therefore less probative) opinion that the Veteran's paranoid schizophrenia is not related to his insomnia during service in 2003.  Accordingly, the more probative evidence supports the Veteran's claim, and service connection for schizophrenia is warranted.  


ORDER

Service connection for schizophrenia is granted.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


